DETAILED ACTION

Notice of Pre-AIA  or AlA Status
1.    	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.    	Applicant's IN THE CLAIMS filed March 29, 2021 is respectfully acknowledged. Claims 1-5, 8-12 and 15-19 are pending for examination.

Response to Arguments
3. 	Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive. 
	Applicant states that the references fail to teach “concurrently with automatically collecting the driving statistics while the ADV is driven in the manual mode, collecting, through an interactive interface module of the ADV, user-specific information provided by the user while the user is manually driving the ADV in response to a plurality of questions posed by the interactive interface module of the ADV”. However, Examiner’s position is that it appears that the specification does not provide support for the term “concurrently”, for this term is not found anywhere in the specification, and even if there is support for this term, Examiner submits that Gay et al. specifically teaches that When the client device 110, on-board computer 114, or dedicated monitoring device determines the occurrence of a vehicle trip, it may further record information regarding the vehicle trip, the information including hard braking or swerving of the operator. The information may be transmitted to the server 140 either as it is recorded or at a later point (e.g., at the completion of the vehicle trip), and the server 140 may further record the information in the system database 146 [0060]. 
	Applicant submits that Gay does not disclose or suggest that the interact communication is conducted through an interactive interface module of the ADV, because “paragraph [0028] specifically describes that examples of a client device include a smart phone, a tablet computer, a desktop computer”, and that “there is no indication in Gay that the client device is a module of the ADV”. However, Examiner respectfully disagrees because Gay et al. also specifically states that monitoring use of the vehicle 108 may be performed by communication with the client device 110, the on-board computer 114, or a dedicated monitoring device that may be removably or irremovably installed within the vehicle 108 [0059].
	Applicant submits that Motomura “does not allow the user to input user-specific information as recited in Applicant’s claim 1, where the user-specific information is response to a plurality of questions that inquire about a birth date of a person related to the user, a specific action in relation to a particular mood of the user, family members of the users, and health information of the user”, and that the combination of Motomura and Gay “would be still lacking because in Gay the user-specific questions asked do not cover each of the set of questions: a birth date of a person related to the user, a specific action in relation to a particular mood of the user, family members of the users, and health information of the user. Further, in Gay, the user-specific questions are not asked to collection information in order to generate driving profiles, rather there are asked to determine insurance rates. The other relied upon references do not remedy the deficiency in Motomura”. However, Examiner’s position is that the combination of Motomura and Gay is feasible because the user-specific questions are indeed asked to collection information in order to generate driving profiles as well as determine insurance rates, contrary to Applicant’s perspective, because Gay et al. specifically states that data storage 228 may include data such as user profiles and preferences, application data for the plurality of applications 230, 
	Applicant submits that the combination of Motomura in view of Gay does not disclose the newly added limitations incorporated from claim 6: identifying a point of interest associated with the first driving scenario; determining that the point interest is associated with a location the user frequently stopped during prior driving; recommending the point of interest to the user; and driving the ADV under the first driving scenario using one of the one of more updated driving profile for the driving scenario similar to the first driving scenario. Examiner acknowledges that the present invention teaches that  learning system 308 may invoke one or more machine learning models or algorithms including a machine learning engine such as machine learning engine 120 to continuously determine or learn one or more user driving behaviors and preferences of the user for one or more predetermined driving scenarios, based on the driving statistics 122 and/or user-specific information, update one or more driving profiles to reflect the determined driving behaviors and preferences, and generate a driving profile for the user that reflect such selection and preferences under similar or same driving scenario [0047-0049]. It is considered that Motomura also provides this teaching by stating that the vehicle controller 7 learns the behavior of vehicle 1 by storing the behavior selected by the driver in an environment/scenario, and the next time vehicle 1 encounters the same driving environment, vehicle controller 7 causes notifier 92 to display the stored behavior as the primary behavior. Moreover, vehicle controller 7 may store the number of times that each behavior is selected in the past, and cause notifier 92 to display the most selected behavior as the primary behavior (Col. 22, lines 30-50). While the behavior of the vehicle as taught by Motomura specifically include the point of interest, it would have been obvious to a person of ordinary skill in the art to modify the driving behavior as taught by Motomura et al. to include point of interest, because it is well known in the art for the driving behavior of a user driving a vehicle encompasses the behavior from the driving start point to the destination or point of interest.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the description requirement thereof since the claims are not supported by the original disclosure. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there appears to be no mention in the original disclosure of the term “concurrently”. Therefore, there appears to be no support for the claimed limitation “concurrently with automatically collecting the driving statistics while the ADV is driven in the manual mode, collecting, through an interactive interface module of the ADV, user-specific information provided by the user while the user is manually driving the ADV in response to a plurality of questions posed by the interactive interface module of the ADV”.
To overcome this rejection, applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claim or amend the claim.

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claim(s) 1, 2, 8, 9, 15, and 16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Motomura et al. (US 10,759,446 B2) in view of Gay et al. (US 2014/0257867 A1) and Martyniv et al. (US 10,234,300 B2).
	Regarding claims 1, 8 and 15, Motomura et al. discloses a computer-implemented method for operating an autonomous driving vehicle (i.e. vehicle 1), a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations for operating an autonomous vehicle, and data processing system, non-transitory machine-readable medium and data processing system comprising the method of (Col. 7, lines 60-67); FIG. 1):
collecting driving statistics automatically on a continuing basis by a perception and planning system of an autonomous driving vehicle (ADV) while the ADV is driving in a manual mode by
a user at a first time, the driving statistics including driving commands issued at different
points in time and route selection information of a plurality of routes while the ADV is driven in the manual driving mode by the user, wherein the driving commands are determined from sensor data provided by one or more sensors mounted on the ADV (i.e. vehicle controller 7 includes behavior learning unit 401, behavior estimation unit 402, and behavior estimation result receiver 403, the behavior learning unit 701 collects a driving environment history, wherein, in a driving environment of "nearing a merging region", it is shown in FIG. 49 that the statistical behavior candidates of "decelerate", "accelerate", and "change lanes" were selected 3 times, 1 time, and 5 times, respectively by driver x. Moreover, in a driving environment of "a slow vehicle ahead", it is shown that the behavior candidates of "follow", "overtake", and "change lanes" were selected 2 times, 2 times, and 1 time, respectively by driver, wherein driver driving environment history may include an aggregation of behaviors selected while the driver was manually driving, the collecting of the driving environment data performed by sensor 62 which detects the surroundings of vehicle 1 based on the position of another vehicle in the vicinity of vehicle 1 and lane positional information, such as determining the position of another vehicle, determining whether another vehicle is a leading vehicle, the time to collision (TTC) from the speed of another vehicle and the speed of the host vehicle, and whether there is an obstacle in the vicinity of vehicle - Col. 8, lines 44-51; Col. 23, lines 50-60; Col. 43, lines 31-48);
determining, by the perception and planning system using the one or more machine learning engines in a cloud server, one or more user driving behaviors and preferences of the user based on the automatically collected driving statistics and the user-specific information provided by the user through the interactive interface module of the ADV for each of one or more predetermined driving scenarios (i.e. the behavior is determined based on the degree of similarity between environment parameters, but instead, first, similar environment parameters may be grouped and then statistics may be extrapolated from the environment parameters in the group, and the behavior may be determined from the statistical data; an example in which driving characteristics (driving habits) of the driver are obtained and autonomous driving is implemented in accordance with the preferences of the driver, the functions implemented by vehicle controller 7 may be implemented by a server such as a cloud server, and the user-specific information is provided by the driver through input interface 51 such as a button, touch panel, or grip sensor, outputting information received from the driver to vehicle controller 7 – Col. 8, lines 28-33; Col. 44, lines 55-67; Col. 50, lines 19-25; Col. 58, lines 35-41);
generating, by a learning system in the ADV using the one or more machine learning engine in the cloud server, one or more driving profiles for the user based on the user behaviors and preferences under the driving scenarios, each of the one or more driving profiles including one or more driving parameters, one or more routing parameters, one or more user parameters, or one or more point of interest parameters (i.e. behavior learning unit 401 of vehicle controller 7 inputs a plurality of input parameters included in the driving history for driver x, the parameters including, for example, the number of passengers and speed. ;vehicle controller 7 includes histogram generator 413 that obtains behaviors included in the training data and the tentative behavior estimation result corresponding to the behaviors, and generates a tentative behavior histogram indicating a cumulative value of the tentative behavior estimation result corresponding to the behaviors included in the training data, the functions implemented by vehicle controller 7 may be implemented by a server such as a cloud server  – Col. 8, lines 28-33; Col. 25, lines 25-67); 
autonomously driving the ADV using the one or more driving profiles under one or more driving scenarios similar to the one or more predetermined driving scenarios when the user is riding in the autonomous vehicle that operates in an autonomous driving mode (i.e. vehicle controller 7 determines which of the read behavior candidates is the most appropriate for the current driving environment, and sets the most appropriate behavior candidate for the current driving environment as a primary behavior; the driver can also comprehend the behavior implemented by the vehicle and other selectable behaviors, reassuring the driver and allowing the driver to continue with autonomous driving – Col. 10, lines 17-28; Col. 19, lines 38-42); and
determining, by the perception and planning system, that the ADV is driven In an
autonomous driving mode by the user under a first driving scenario based on a perception
surrounding of the ADV, the first driving scenario being similar to one of the one or more
predetermined driving scenarios (i.e. the vehicle controller 7 learns the behavior of vehicle 1 by storing the behavior selected by the driver in an environment/scenario, and the next time vehicle 1 encounters the same driving environment, vehicle controller 7 causes notifier 92 to display the stored behavior as the primary behavior. Moreover, vehicle controller 7 may store the number of times that each behavior is selected in the past, and cause notifier 92 to display the most selected behavior as the primary behavior (Col. 22, lines 30-50).
	Motomura et al. does not disclose the processor to perform operations for operating an autonomous vehicle, and data processing system, non-transitory machine-readable medium and data processing system comprising the method of:
concurrently with automatically collecting the driving statistics while the ADV is driven in the manual mode, collecting through an interactive interface module in the ADV, user-specific information that is provided by the user while manually driving the ADV in response to a plurality of questions posed by the interactive interface module of the ADV, wherein the plurality of questions inquire about one or more of a birth date of a person related to the user, a specific action in relation to a particular mood of the user, family members of the user, and health information of the user. 
	However, Gay et al. discloses that the server 140 may request and receive information from the user at block 302. This may include a request from the server 140 to the client device 110 for information relevant to the actuarial determination of policy rates, particularly vehicle operator information, customer information, vehicle information, and vehicle use information. In some embodiments, the server 140 may request information from the user of the client device 110 in one or more series of questions, some of which may include suggested responses based on information retrieved from the system database 146. Alternatively, the user may provide information to the server 140 in response to a series of prompts generated by the client application 232, or the user may select information to provide to the server 140. the vehicle use information may include typical routes traveled, typical timing of vehicle operation, frequently visited locations, driving patterns or habits of the vehicle operator (e.g., hard braking, excessive acceleration, lateral swerving, maintaining insufficient distance from other vehicles, insufficient mirror checking, excessive time looking away from the direction of vehicle travel, etc.), typical trip length, typical trip duration, frequency of stops during trips, typical number of stops during trips, typical passengers or cargo transported, or other information relating to vehicle usage. The information may be entered by the user into the client device 110 and transmitted to the server 140 via the network 130 [0047]. The user-input device may also include a microphone capable of receiving user voice input [0042].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, non-transitory machine-readable medium and data processing system of Motmura et al. to include the features of Gay et al. for offering and providing trip-based vehicle insurance are provided including quantities of vehicle use units.
	Further, it would have been an obvious design choice to modify the system of Gay et al. to include the user-specific questions asked covering each of the set of a birth date of a person related to the user, a specific action in relation to a particular mood of the user, family members of the users, and health information of the user, for it is considered that such a modification provides additional means to identify a user operating the vehicle. These additional means do not appear in the specification to yield any new or unexpected results of the vehicle or any components distinguishable from the teachings of the combination of Motomura in view of Gay. Therefore, providing the additional means of the user-specific questions asked covering each of the set of a birth date of a person related to the user, a specific action in relation to a particular mood of the user, family members of the users, and health information of the user is considered to be routine skill in the art.
	Neither Motomura et al. nor Gay et al. disclose the processor to perform operations for operating an autonomous vehicle, and data processing system, non-transitory machine-readable medium and data processing system wherein the one or more driving profiles are updated based on additional driving statistics automatically collected and additional user-specific information provided by the user when the ADV is manually driven by the user at a second time.
	However, Martyniv et al. discloses that processor 300 may update and store driver profile data records based on the data collected during a trip and/or send the driver profile information to mobile device 122. Processor 200 of mobile device 122 may work in tandem with processor 300 and server 125 via network 127 to perform some or all of the estimated travel arrival time calculation (implying multiple times, which would include a second time) route determination, or personalized correction value determination. Alternatively, processor 300 may be used to determine the driver profile by using received, anonymized and/or non-geographicallv specific information and/or generalized time of day and or day of week information associated with driver profile information provided through network 127 for use with navigation and/or route personalization generator 121 (Col. 18, line 53 – Col. 19, line 10).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, non-transitory machine-readable medium and data processing system of Motomura et al. to include the features of Martyniv et al. in order to identify a personalized estimation of arrival time that may more closely reflect the travel time differences for drivers based on their idiosyncrasies.
	Neither Motomura et al. nor Gay et al. nor Martyniv et al. disclose the method comprising:
		identifying a point of interest associated with the first driving scenario, determining that 		the point interest is associated with a location the user frequently stopped during prior 			driving;
		recommending the point of interest to the user; and
		driving the ADV under the first driving scenario using one of the one of more updated 			driving profile for the driving scenario similar to the first driving scenario.
	However, Motomura teaches that the vehicle controller 7 learns the behavior of vehicle 1 by storing the behavior selected by the driver in an environment/scenario, and the next time vehicle 1 encounters the same driving environment, vehicle controller 7 causes notifier 92 to display the stored behavior as the primary behavior. Moreover, vehicle controller 7 may store the number of times that each behavior is selected in the past, and cause notifier 92 to display the most selected behavior as the primary behavior (Col. 22, lines 30-50). While the behavior of the vehicle as taught by Motomura specifically include the point of interest, it would have been obvious to a person of ordinary skill in the art to modify the driving behavior as taught by Motomura et al. to include point of interest, because it is well known in the art for the driving behavior of a user driving a vehicle encompasses the behavior from the driving start point to the destination or point of interest.

	Regarding claims 2, 9 and 16, Motomura et al. further discloses wherein at least one of the driving profiles includes information indicating whether a user prefers to overtake or yield an object under a similar driving scenario (i.e. vehicle controller 7 highlights and displays the text information "follow" indicating the primary behavior in display region 89c, and displays the text information "overtake" and "change lanes" as secondary behaviors in display regions 89a and 89b, respectively – Col. 16, lines 53-60).

9. 	Claim(s) 4, 5, 11, 12, 18 and 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Motomura et al. (US 10,759,446 B2) in view of Gay et al. (US 2014/0257867 A1) and Martyniv et al. (US 10,234,300 B2) as applied to claims 1, 2, 8, 9, 15, and 16 above, and further in view of Zhu et al. (US 2012/0083960 A1).

	Regarding claims 4, 11 and 18, neither Motomura et al. nor Gay et al. nor Martyniv et al. disclose wherein at least one of the driving profiles includes information indicating one or more preferred routes that were most frequently selected by the user during prior driving, wherein the driving profiles are generated in view of the preferred routes in selecting a route for the ADV.
	However, Zhu et al. discloses that a record button may be used to record a specific route that the driver follows each day as well as the driver's style during the route [0090].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, non-transitory machine-readable medium and data processing system of Motomura et al. to include the features of Zhu et al. in order to improve the safety, use, driver experience, and performance of these vehicles.

	Regarding claims 5, 12 and 19, neither Motomura et al. nor Gay et al. nor Martyniv et al. disclose the method, non-transitory machine-readable medium and data processing system further comprising:
	accessing one or more of the driving profiles to determine one or more user preferences 	associated with the first driving scenario; and
	generating a driving profile on the one or more user preferences to drive the ADV under the 	first driving scenario.
	However, Zhu et al. discloses the limitation "in response to determining that the ADV is driven in the autonomous driving mode, identifying a first driving scenario based on a perception surrounding the ADV" by teaching that sensor data could be used to classify objects as being a pedestrian, bicycle, sports car, pick-up truck, etc. As described above, the vehicle's computer 110 also uses the sensor data to determine the object's state, such as speed and lane position [0058], Zhu et al. further discloses the limitations "accessing one or more of the driving profiles to determine one or more user preferences associated with the first driving scenario; and generating the driving profiles on the one or more user preferences to drive the ADV under the first driving scenario" by teaching that each driver of a vehicle may have his or her own driver profile. Profiles may describe the level of acceleration or impose other limitations on the user's operation of the vehicle. This allows for variable degrees of operation, or types of system functions, depending on the driver. Similarly, passengers may also have profiles. For example, once a passenger has been identified as described above, the vehicle may operate according to the passenger profile [0074].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, non-transitory machine-readable medium and data processing system of Motomura et al. to include the features of Zhu et al. in order to improve the safety, use, driver experience, and performance of these vehicles.

10. 	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Motomura et al. (US 10,759,446 B2) in view of Gay et al. (US 2014/0257867 A1) and Martyniv et al. (US 10,234,300 B2) as applied to claims 1, 2, 8, 9, 15, and 16 above, and further in view of Pilutti et al. (US 2016/0159350 A1).

	Regarding claims 3, 10 and 17, neither Motomura et al. nor Gay et al. nor Martyniv et al. disclose wherein at least one of the driving profiles includes information indicating an average speed of lane changing preferred by the user, wherein in view of the average speed of lane changing preferred by the user under a similar lane changing driving scenario.
	However, Pilutti et al. discloses that determining the set point speed may include considering driver preferences, including a preference for the host vehicle 100 to travel at the median or average speed of nearby vehicles in one or more relevant lanes or the median or average speed of nearby vehicles relative to the speed limit (i.e., without exceeding the speed limit) [0028].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, non-transitory machine-readable medium and data processing system of Motomura et al. to include the features of Pilutti et al. in order to set a safe speed when the front vehicle is exceeding the posted speed limit, or when the front vehicle is travelling well below the speeds of other nearby vehicles.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664